NUMBER 13-14-00380-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LAWRENCE JAMES JR.,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 252nd District Court
                       of Jefferson County, Texas.


                        ORDER ABATING APPEAL

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam
       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the
 record yielded no grounds of error upon which an appeal can be predicated. 1

 Counsel's brief and motion meet the requirements of Anders v. California, by presenting

 a professional evaluation of the record demonstrating why counsel concluded there are

 no arguable grounds for relief. See 386 U.S. 738 (1967). Currently pending before

 the Court is “Appellant’s Objections to Appellate Counsel’s Anders Brief,” which we

 construe as appellant’s pro se response to the Anders Brief.

           Upon receiving an Anders brief, we must conduct a full examination of all the

 proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). In this evaluation, we consider the record, the arguments raised

 in the Anders brief, and the issues appellant points out in his pro se response. See

 United States v. Wagner, 158 F.3d 901, 902 (5th Cir.1998); In re Schulman, 252 S.W.3d
403, 409 (Tex. Crim. App. 2008).           A court of appeals has two options when counsel

 files an Anders brief and appellant files a subsequent pro se response.                         After

 reviewing the entire record, it may: (1) determine that the appeal is wholly frivolous

 and issue an opinion explaining that it finds no reversible error; or (2) determine that

 there are arguable grounds for appeal and remand the case to the trial court for

 appointment of new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–27

 (Tex. Crim. App. 2005).         If the court finds arguable grounds for appeal, it may not

 review those grounds until after new counsel has briefed those issues on appeal. Id.

           After our independent review, we conclude that there are “arguable” appellate



       1  This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West, Westlaw
through 2013 3d C.S.).
                                                   2
issues in this case. See Anders, 386 U.S. at 744; Bledsoe, 178 S.W.3d at 826–

27.      For instance, among others, appellant has briefed issues pertaining to the

voluntariness of his plea, the violation of his due process rights, the completeness of

the record, ineffective assistance of counsel, and prosecutorial misconduct.           We

stress that this is not an exhaustive list of arguable issues that appellant could raise on

appeal. We also emphasize that we have not determined that any of these arguments

have merit.

         We conclude that appellate counsel has met his professional obligations under

Anders and GRANT his motion to withdraw. We ABATE the appeal and REMAND the

case to the trial court for appointment of a new appellate attorney. See Schulman, 252
S.W.3d at 409.

         The trial court shall make the appointment and ensure that a supplemental record

of the proceedings is filed in this Court no later than twenty days from the date of this

order.     We will reinstate the appeal upon receipt of the supplemental record.

Appellant’s brief on the merits will be due thirty days after the supplemental record is

filed.

         IT IS SO ORDERED.


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of May, 2015.



                                            3